UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7188



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

JAMES TERRY LITTLE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CR-94-49)


Submitted:   October 17, 1996             Decided:   October 25, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


James Terry Little, Appellant Pro Se. David Bernard Smith, As-
sistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying Ap-

pellant's motion for production of transcripts at the Government's

expense. See 28 U.S.C. § 753(f) (1994). We have reviewed the record
and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. United

States v. Little, No. CR-94-49 (M.D.N.C. July 15, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2